COURT OF APPEALS OF VIRGINIA


              Present: Chief Judge Decker, Judges AtLee and Malveaux
UNPUBLISHED


              Argued at Richmond, Virginia


              CRAIG EUGENE ADAMS
                                                                           MEMORANDUM OPINION* BY
              v.     Record No. 0275-22-2                              CHIEF JUDGE MARLA GRAFF DECKER
                                                                                DECEMBER 13, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF HANOVER COUNTY
                                                Patricia Kelly, Judge

                               Dennis J. McLoughlin, Jr. (McLoughlin Law PLC, on briefs), for
                               appellant.

                               Justin B. Hill, Assistant Attorney General (Jason S. Miyares,
                               Attorney General, on brief), for appellee.


                     Craig Eugene Adams was found guilty in a bench trial of possessing a controlled

              substance, contempt of court for failure to comply with pre-trial conditions, providing false

              identification to a police officer, driving on a revoked license, and possessing drug paraphernalia.

              See Code §§ 18.2-250(A)(a), 18.2-456(A)(5), 19.2-82.1, 46.2-301, 54.1-3466. The appellant

              argues that the trial court erred in denying his motion to suppress and holding that the evidence

              was sufficient to sustain the false identification charge under Code § 19.2-82.1.1



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       On brief, the appellant asserts that all of his convictions should be reversed. However,
              the charges of giving false identification and driving on a revoked license would be impacted
              only by the underlying traffic stop, which the appellant did not contest below. Further, the
              appellant pled guilty to driving on a revoked license and stipulated to the evidence related to the
              charge of contempt of court for failure to comply with pre-trial conditions. The motion to
              suppress challenged the pat down and seizure of the syringes, which related specifically to the
              charges for possession of drugs and paraphernalia. Consequently, only those two convictions are
              encompassed by the appellant’s Fourth Amendment challenge.
                                           BACKGROUND2

       On the afternoon of November 26, 2019, Virginia State Trooper J.A. Cabrera conducted a

traffic stop after seeing a driver make an improper lane change on the highway. The appellant

was the driver of the car. When Cabrera activated his blue lights to initiate the stop, the

appellant turned on his hazard lights but did not stop his vehicle. Trooper Cabrera activated his

siren, but the appellant continued driving for approximately two more miles. As Cabrera

followed, he saw the appellant make continuous furtive movements. Trooper Cabrera forced the

appellant to stop by angling his police car in front of the appellant’s vehicle.

       After the appellant stopped his car, Trooper Cabrera approached him and asked for his

identification. The appellant admitted he did not have a driver’s license but did not immediately

tell the trooper his name.

       After the appellant got out of his car, Cabrera conducted a pat-down search. The trooper

was concerned for his safety due to the furtive movements he had observed prior to the stop and

because no other officers were present. During the pat down, Cabrera felt syringes in the

appellant’s pocket, which he recognized as possible contraband used to inject illegal drugs. As a

result, he removed the syringes from the appellant’s pocket.3

       The appellant initially did not tell the trooper his name, but after the pat down he said his

name was “Greg Jean” and gave a birthdate. Cabrera wrote the name on his hand. Unable to



       2
         In accordance with familiar principles of appellate review, we recite the facts in the
light most favorable to the Commonwealth, as the prevailing party at trial. See, e.g., Knight v.
Commonwealth, 71 Va. App. 771, 782 (2020) (motion to suppress); Salazar v. Commonwealth,
66 Va. App. 569, 575 (2016) (sufficiency).
       3
          The timing of the seizure of the syringes is disputed on appeal. Below, Trooper Cabrera
testified that he “believe[d]” that he seized them after learning of the outstanding arrest warrants
for the appellant but that he could not remember. Due to the trial court’s alternate holding and
this Court’s resolution of the issue, the timing of the seizure does not affect the outcome of this
case on appeal.
                                                 -2-
find a person with that name and birthdate in the police database, Trooper Cabrera asked the

appellant for his “actual name.” The appellant responded with his correct name, Craig Eugene

Adams. He also provided his correct birthdate, which was the same day as the original date he

gave Cabrera but one year earlier. When he ran the correct information, Trooper Cabrera found

multiple outstanding arrest warrants for the appellant and learned that his driver’s license was

revoked. Cabrera then arrested him.

       During a subsequent search of the appellant’s car, the trooper found a can with a burned

bottom. This item and one of the syringes later tested positive for fentanyl.

       Before trial, the appellant moved to suppress the evidence recovered during the pat-down

search. He argued that Cabrera exceeded the scope of a lawful search by removing the syringes

from his pocket because the trooper did not feel a weapon. At a hearing held the morning of

trial, the trial court denied the motion. The court found that Trooper Cabrera had probable cause

to believe the syringes he felt were contraband and that alternatively the doctrine of inevitable

discovery applied.

       At the bench trial that followed, the appellant argued that the evidence was insufficient to

support the charge of falsely identifying himself to law enforcement. The trial court rejected that

argument.

       The court found the appellant guilty of contempt of court, possessing a controlled

substance, providing false identification to a police officer, driving on a revoked license, and

possession of drug paraphernalia.4 See Code §§ 18.2-250(A)(a), 18.2-456(A)(5), 19.2-82.1,

46.2-301, 54.1-3466. The appellant was sentenced to three years for the felony offense and a

total of 220 days for the misdemeanors, with all but three months of that sentence suspended.



       4
         The appellant also was charged with eluding the police, but the trial court did not find
him guilty of that offense.
                                              -3-
                                                 ANALYSIS

                                       I. Motion to Suppress

       The appellant challenges the trial court’s denial of his motion to suppress evidence. On

appeal, the party challenging a denial of a motion to suppress bears the burden of showing “that,

considering the evidence in the light most favorable to the Commonwealth, the trial court’s

denial of his suppression motion was reversible error.” Jones v. Commonwealth, 277 Va. 171,

177-78 (2009) (quoting McCain v. Commonwealth, 275 Va. 546, 552 (2008)). In conducting this

analysis, the reviewing court “give[s] deference to the factual findings” of the trial court. Cole v.

Commonwealth, 294 Va. 342, 354 (2017) (quoting Cost v. Commonwealth, 275 Va. 246, 250

(2008)). In doing so, the appellate court “give[s]” the trial court “the benefit of any reasonable

inferences” from the evidence. See Hill v. Commonwealth, 297 Va. 804, 808 (2019) (quoting

Commonwealth v. White, 293 Va. 411, 413 (2017)). In contrast, whether the facts establish a

Fourth Amendment violation is reviewed de novo. See Knight v. Commonwealth, 71 Va. App.

771, 783 (2020). As such, the reviewing court “independently determine[s] whether the manner

in which the evidence was obtained meets the requirements of the Fourth Amendment.” Cole,

294 Va. at 354 (quoting Cost, 275 Va. at 250). We consider the appellant’s assignment of error

in light of these well-established principles.

       The appellant argues that because Trooper Cabrera had only a “hunch” that the syringes

he felt in the appellant’s pocket were contraband and possession of syringes is not per se illegal,

he did not have probable cause to remove them.5 The Commonwealth responds that Cabrera




       5
         The appellant does not challenge the pat down itself. See generally Adams v. Williams,
407 U.S. 143, 146 (1972) (“The purpose of this limited [pat-down] search [during an
investigatory stop] is not to discover evidence of crime, but to allow the officer to pursue his
investigation without fear of violence . . . .”).
                                                  -4-
lawfully seized the syringes and further that they would be admissible regardless under the

inevitable discovery doctrine.

       Appellate courts strive to decide cases “on the best and narrowest grounds available.”

See, e.g., Watson-Scott v. Commonwealth, 298 Va. 251, 258 n.2 (2019) (quoting White, 293 Va.

at 419). To achieve that goal in this case, we assume without deciding that the pat down was

unlawful and address whether the evidence was admissible under the inevitable discovery

doctrine.

       That doctrine provides a narrow exception to the rule that “[o]rdinarily, evidence

obtained as the result of an unlawful search is subject to suppression.” Commonwealth v. Jones,

267 Va. 532, 535 (2004). Under this exception, “evidence obtained by unlawful means is

admissible if that evidence or information ‘ultimately or inevitably would have been discovered

by lawful means.’” Carlson v. Commonwealth, 69 Va. App. 749, 763 (2019) (quoting Jones,

267 Va. at 536).

       In order for this exception to apply, the Commonwealth must show that the evidence

meets two criteria. First, it must demonstrate “a reasonable probability that the evidence in

question would have been discovered by lawful means but for the police misconduct.” Id.

(quoting Jones, 267 Va. at 536). Second, the Commonwealth must prove “that the leads making

the discovery inevitable were possessed by the police at the time of the misconduct.” Id.

(quoting Jones, 267 Va. at 536). Further, inevitable discovery cannot be based on speculation

“but focuses on demonstrated historical facts capable of ready verification.” Id. at 765 (quoting

Nix v. Williams, 467 U.S. 431, 444 n.5 (1984)).

       Here, Cabrera stopped the appellant for improperly changing lanes on the highway, a

traffic infraction. The stop was not challenged. The appellant admitted that he did not have a

valid driver’s license, but he did not immediately give Cabrera his correct name or birthdate.

                                               -5-
Determining the appellant’s identity was necessary to permit the trooper to complete the traffic

stop, and Cabrera would have continued to question the appellant to ascertain his true identity

even if no pat down had occurred. Once Cabrera obtained the appellant’s correct identifying

information, he necessarily would have checked police databases pursuant to usual police

practices and discovered the outstanding warrants for the appellant. The warrants would have

led to the appellant’s arrest and the recovery of the syringes during a search incident to arrest.

See Jones, 267 Va. at 537 (holding that the investigating police officer “had a lead sufficient to

satisfy” the second prong because he would have checked the defendant’s criminal history after

seeing him flee the scene with a gun in his hand and would have learned information resulting in

the defendant’s arrest). On the record before us, the Commonwealth established a reasonable

probability that the trooper would “ultimately and inevitably . . . have . . . discovered” the

syringes “by lawful means.” See id. at 538. The fact that the appellant was not initially

forthcoming about his identity was a “lead” that Cabrera had when he conducted the pat down.

Consequently, “[t]he trial court did not err” in denying the motion to suppress “under the

doctrine of inevitable discovery.” See id.

       In light of this holding, we reject the appellant’s argument that inevitable discovery does

not apply here because Trooper Cabrera did not have any “leads” that would eventually have

resulted in the appellant’s arrest when he took the syringes. Cabrera was conducting a traffic

stop and ascertaining the appellant’s identity in that process. See generally Rodriguez v. United

States, 575 U.S. 348, 355 (2015) (noting that common inquiries during a traffic stop include

“checking the driver’s license” and “determining whether there are outstanding warrants against

the driver”). In the normal course of police procedure, Trooper Cabrera’s line of investigation

would have inevitably led to the discovery of the appellant’s outstanding warrants, his arrest, and




                                                -6-
the detection of the syringes.6 See Knight, 71 Va. App. at 788 (stating that the inevitable

discovery doctrine applies where “the circumstances are such that, pursuant to some standardized

procedures or established routine[,] a certain evidence-revealing event would definitely have

occurred later” (quoting 6 Wayne R. LaFave, Search and Seizure: A Treatise on the Fourth

Amendment § 11.4(a), at 363-64 (5th ed. 2012))).

         For these reasons, the trial court’s denial of the appellant’s motion to suppress was not

error.

                                   II. Sufficiency of the Evidence

         The appellant argues that the evidence was insufficient to support his conviction for

falsely identifying himself to a law enforcement officer in violation of Code § 19.2-82.1. In this

Court’s review of the sufficiency of the evidence to support a conviction, we affirm the decision

unless the trial court was “plainly wrong” or the conviction lacked “evidence to support it.”

Ramsey v. Commonwealth, 65 Va. App. 694, 697 (2015) (quoting Davis v. Commonwealth, 39

Va. App. 96, 99 (2002)). “If there is evidentiary support for the conviction, ‘the reviewing court

is not permitted to substitute its own judgment, even if its opinion might differ from the

conclusions reached by the finder of fact at the trial.’” Chavez v. Commonwealth, 69 Va. App.

149, 161 (2018) (quoting Banks v. Commonwealth, 67 Va. App. 273, 288 (2017)). In conducting

this review, the appellate court “does not ‘ask itself whether it believes that the evidence at the

trial established guilt beyond a reasonable doubt.’” Commonwealth v. Cady, 300 Va. 325, 329

(2021) (quoting Williams v. Commonwealth, 278 Va. 190, 193 (2009)). Instead, the “relevant

question is . . . whether any rational trier of fact could have found the essential elements of the




         6
         Trooper Cabrera testified that if he arrests someone based on a warrant, he searches that
person incident to the arrest, in accordance with normal police procedure.
                                                -7-
crime.” Salazar v. Commonwealth, 66 Va. App. 569, 575 (2016) (quoting Sullivan v.

Commonwealth, 280 Va. 672, 676 (2010) (emphasis added)).

        The appellant was tried by the circuit court, sitting without a jury. Accordingly, that

court was the fact finder, and its judgment is afforded the “same weight as a jury verdict.”

Caldwell v. Commonwealth, 298 Va. 517, 526 (2020). Further, when an appellate court

evaluates the sufficiency of the evidence, it does “not distinguish between direct and

circumstantial evidence, as the fact finder . . . ‘is entitled to consider all of the evidence, without

distinction, in reaching its determination.’” Commonwealth v. Moseley, 293 Va. 455, 463 (2017)

(quoting Commonwealth v. Hudson, 265 Va. 505, 513 (2003)). “Circumstantial evidence is not

‘viewed in isolation’ because the ‘combined force of many concurrent and related circumstances,

each insufficient in itself, may lead a reasonable [fact finder]’ to conclude beyond a reasonable

doubt that a defendant is guilty.” Rams v. Commonwealth, 70 Va. App. 12, 27 (2019) (alteration

in original) (quoting Muhammad v. Commonwealth, 269 Va. 451, 479 (2005)).

        Applying these legal principles, we review the sufficiency of the evidence to support the

appellant’s conviction under Code § 19.2-82.1. That statute proscribes “[a]ny person [from]

falsely identif[ying] himself to a law-enforcement officer with the intent to deceive the

law-enforcement officer as to his real identity after having been lawfully detained and after being

requested to identify himself by a law-enforcement officer.” Code § 19.2-82.1.

        The appellant argues in this Court, as he did at trial, that given the similarity between

“Greg Jean” and “Craig Eugene,” Trooper Cabrera simply misheard him when he initially said

his name. Cabrera, however, testified that he was “positive” he heard the appellant say “Greg

Jean” and wrote down the name when the appellant said it.7 He also said that traffic noise on the

side of the highway was not “too loud” during the stop.


        7
            In fact, a photo of the name written on the trooper’s hand was admitted into evidence.
                                                  -8-
       The trial court rejected the appellant’s theory. Instead, it found that the appellant

“convenient[ly]” gave a similar sounding name because he knew he had outstanding arrest

warrants and that Cabrera did not mishear what the appellant said. See Ragland v.

Commonwealth, 67 Va. App. 519, 529-30 (2017) (“The sole responsibility to determine the

credibility of witnesses, the weight to be given to their testimony, and the inferences to be drawn

from proven facts lies with the fact finder.”). The appellant also initially gave an incorrect

birthdate that was similar to his. This record supports the conclusion that the appellant

intentionally gave a false name to Trooper Cabrera. Based on well-established principles, the

trial court’s factual finding was not plainly wrong or without supporting evidence. See, e.g.,

Ervin v. Commonwealth, 57 Va. App. 495, 518-19 (2011) (en banc). Consequently, the

evidence, viewed in the light most favorable to the Commonwealth, was sufficient to support the

conviction.

                                           CONCLUSION

       Trooper Cabrera had a lead regarding false identity at the time of the pat down. He had

probable cause to arrest the appellant once he became aware of the outstanding warrants and

would have found the syringes during a search incident to arrest. Consequently, the doctrine of

inevitable discovery applies, and the trial court did not err in denying the motion to suppress.

Further, the evidence was sufficient to convict the appellant of falsely identifying himself to a

law enforcement officer. Accordingly, we affirm the challenged convictions.

                                                                                            Affirmed.




                                                -9-